COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Harris County Housing Authority v. Guy Rankin, IV

Appellate case number:    01-12-00870-CV

Trial court case number: 2012-24968

Trial court:              190th District Court of Harris County

Date motion filed:        February 15, 2013

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is DENIED.

Judge’s signature: _/s/ Laura Carter Higley____________________
                   Acting for the Court

En banc court consists of Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale, Brown,
and Huddle.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Chief Justice Radack and Justices Keyes and Sharp not participating.


Date: March 22, 2013